UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7423


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TERRY LEE CONDREY, a/k/a Jamil,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00065-JPB-DJJ-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Lee Condrey, Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Lee Condrey appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582     (2006).     We   have   reviewed     the   record    and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district   court.          United   States   v.     Condrey,       No.

3:11-cr-00065-JPB-DJJ-1 (N.D.W. Va. Aug. 8, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before     this    court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2